           Case 3:20-cv-00011-ARS Document 4 Filed 02/03/20 Page 1 of 1




                                            UNITED STATES DISTRICT COURT
                                             DISTRICT OF NORTH DAKOTA


                                           NOTICE OF DIRECT ASSIGNMENT
                                         FOR PRO SE AND/OR PRISONER CASES




       This case has been assigned to United States Magistrate Judge Alice R. Senechal

        In accordance with the provisions of 28 USC § 636(c) and Rule 73 of the Federal Rules of
Civil Procedure, you are notified that any and all proceedings in this case, including trial and the
entry of a final judgment, will be conducted by the above-named United States Magistrate Judge. Any
appeal from a judgment entered by the presiding Magistrate Judge will be to the United States Court
of Appeals for the Eighth Circuit in the same manner as an appeal from any other judgment of this
District Court.

        Exercise of jurisdiction by the Magistrate Judge assigned is permitted only if all parties
voluntarily consent. You may, without adverse substantive consequences, withhold your consent.
While consent to the assignment of the case to a Magistrate Judge is entirely voluntary, submission
of the Consent/Reassignment Form, memorializing consent or requesting reassignment to a District
Judge, is mandatory. Failure to submit the Consent/Reassignment Form in a timely manner may
result in a delay in processing the case.

        Please indicate consent or request for reassignment by completing the Consent/Reassignment
Form and returning it to the Clerk’s Office as instructed below. The Consent/Reassignment Form
is enclosed with this Notice.

THE CONSENT/REASSIGNMENT FORM SHOULD BE MAILED TO THE OFFICE
INDICATED BELOW WITHIN THE NEXT FOURTEEN (14 ) DAYS.


    ✔ Office of the Clerk                                   Office of the Clerk
       United States District Court                         United States District Court
       655 1st Avenue North, Suite 130                      220 East Rosser Avenue
       Fargo, ND 58102                                      P.O. Box 1193
                                                            Bismarck, ND 58502-1193
